Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The reply filed on March 16th, 2021 has been received and entered.
Claims 1, 3, 4-8, 10-14, and 16 have been amended.
Claims 1-14 and 16 now remain pending and are allowed with examiner’s amendment presented herein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Marc Berger (Registration Number 44,029) on May 4th, 2021 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 

IN THE CLAIMS:
Please amend claims 1, 2, 3, 5, 7, 8, 10, and 11 as follows:

	a text language programming module for programming, by at least one user, at least one computer operator, each computer operator processing at least one predetermined type of incoming data compatible with the computer operator, and producing at least one predetermined type of outgoing data compatible with the computer operator;
	a memory storing the at least one computer operator that is programmed with said text language programming module;
	a graphic language programming module storing graphic language programming software converting the at least one computer operator stored in said memory in a form of at least one functional graphic element, each functional graphic element having, for each predefined type of incoming data, a respective input for supplying the computer operator with at least one incoming datum of the predetermined type, and, for each predetermined type of outgoing data, a respective output for providing, by the computer operator, at least one outgoing datum of the predetermined type;
	a visual environment for presenting the at least one functional graphic element provided by the graphical language programming module, the visual environment 
	an implementation module implementing the railway signalization program based on the visual representation, the implementation module comprising a compiler to compile the visual representation in a language executable by the railway signalization system, or an interpreter to execute the railway signalization program directly from the visual representation.

Claim 2. (currently amended)	The development system according to claim 1, wherein said visual environment makes it possible to duplicate 

Claim 3. (currently amended)	The development system according to claim 1, 

Claim 5. (currently amended)	The development system according to claim 3, wherein each computer operator produces, for each type of incoming data compatible with the computer operator and for each type of outgoing data compatible with the computer operator that it processes, a cardinality of the data type defining the number of data of the type that the computer operator is suitable for processing and for producing, respectively, upon each instantiation of the computer operator.

Claim 7. (currently amended)	The development system according to claim 5, wherein the at least one computer operator has a variable cardinality for at least one type of incoming data compatible with the at least one computer operator or for at least one type of outgoing data compatible with the at least one computer operator.

Claim 8. (currently amended)	The development system according to claim [[3]] 1, wherein said visual environment comprises:
	at least one aggregator graphic element for aggregating several basic types of data into a complex-type datum; and
	at least one graphic stream element [[for]] connecting at least one input and/or one output of said aggregator graphic element to at least one output and/or to one input of a functional graphic element, respectively.

Claim 10. (currently amended)	The development system according to claim [[3]] 1, wherein said visual environment comprises:
decomposing a complex-type datum into several basic types of data; and
	at least one graphic stream element [[for]] connecting an input and/or at least one output of said decomposer graphic element to at least one an output and/or to at least one input, respectively, of a functional graphic element.

Claim 11. (currently amended)	A development method for developing a railway signalization program using a development system according to claim 1, the railway signalization program being 
	programming, by a first user, using the text language programming module of the development system, of a plurality of computer operators, each computer operator processing at least one predetermined type of incoming data compatible with the computer operator, and producing at least one predetermined type of outgoing data compatible with the computer operator, wherein said programming is carried out pursuant to standards CENELEC EN 50128 and CEI 62279;
	storing each programmed computer operator in the memory;
	converting each computer operator stored in the memory in a form of a functional graphic element using the graphic language programming module of the development system, each functional graphic element having, for each predefined type of incoming data, a respective input supplying the computer operator with at least one incoming datum of the predetermined type, and, for each predetermined type of outgoing data, a respective output for providing, by the computer operator, at least one outgoing datum of the predetermined type;
	presenting each functional graphic element in the visual environment of the development system;
	building a visual representation of the railway signalization program, by a second user, in the visual environment of the development system, from the functional graphic elements; and
	implementing the railway signalization program from the visual representation, via the implementation module of the development system, wherein the implementation module compiles the railway signalization program in a language executable by the railway signalization system, or executes the railway signalization program directly from the visual representation.

--End--

Allowable Subject Matter
Claims 1-14 and 16 are allowed and renumbered as 1-15.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Javadi (US Patent No. 10,338,897), discloses a user interface that allows the user to quickly build a graphical representation defining the set of instructions in a protocol without the user needing the programming knowledge to encapsulate those instructions in executable code. The graphical representation can then be automatically translated into executable code, which can then be used by various flow cytometry machines to perform the protocol. Moreover, Guo Xie et al. (Reliability Methodology and Theory for Development of Novel Railway Signaling Systems – 2014), another prior art of record, discloses creating the state transition diagrams to express the internal mechanism to help system designers to check and analyze the system parameters quantitatively, and to improve the railway engineers and software experts in achieving a common understanding on system operations. However, Javadi and Guo Xie et al., singularly or in combination, fail to teach or fairly suggest “a text language programming module for programming, by at least one user, at least one computer operator, each computer operator processing at least one predetermined type of incoming data compatible with the computer operator, and producing at least one predetermined type of outgoing data compatible with the computer operator; a memory storing the at least one computer operator that is programmed with said text language programming module; a graphic language programming module storing graphic language programming software converting the at least one computer operator stored in said memory in a form of at least one functional graphic element, each functional graphic element having, for each predefined type of incoming data, a respective input for supplying the computer operator with at least one incoming datum of the predetermined type, and, for each predetermined type of outgoing data, a respective output for providing, by the computer operator, at least one outgoing datum of the predetermined type; a visual environment for presenting the at least one functional graphic element provided by the graphical language programming module, the visual environment allowing construction, by at least one user, of a visual representation of a railway signalization program from the at least one functional graphic element provided by the graphical language programming module; and an implementation module implementing the railway signalization program based on the visual representation, the implementation module comprising a compiler to compile the visual representation in a language executable by the railway signalization system, or an interpreter to execute the railway signalization program directly from the visual representation.”  The prior arts of record failed to disclose the above claimed features as recited in as such a manner in independent claims 1 and 11, thus all pending claims are allowed over prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        May 7th, 2021